Title: From Benjamin Franklin to Elias Boudinot, 31 August 1783
From: Franklin, Benjamin
To: Boudinot, Elias, Jr.


          
            Sir,
            Passy, Augt. 31. 1783.
          
          After a continued Course of Treating for 9 Months, the English Ministry have at length
            come to a Resolution to lay aside for the present all the new Propositions that have
            been made & agreed to, their own as well as ours; and they offer to sign again as a
            Definitive Treaty the Articles of Novr 30th. 1782, the Ratifications of which have
            already been exchang’d. We have agreed to this, and on Wednesday next, the 3d. Septr. it
            will be signed with all the other Definitive Treaties, establishing a General Peace,
            which may God long continue.
          I am with great Respect Sir, Your Excellency’s, most obedient and most humble
            Servant
          
            B Franklin
            His Exy The Presdt. of Congress.
          
         
          Notation: Letter Aug 31. 1783 B Franklin
            definitive treaty agreed on
        